PATTERSON, Judge.
Bruce Payton appeals from an order which withholds adjudication for possession of cocaine, does not place Payton on probation, and imposes court costs. This court held in Martin v. State, 600 So.2d 20 (Fla. 2d DCA 1992), that an order withholding adjudication without imposing probation is not an appealable order. Based on Martin, we treat the appeal as a petition for writ of certiorari, strike the $253 in costs, and otherwise dismiss the appeal. In doing so, we certify conflict with the Fourth District’s decisions in Waite v. City of Ft. Lauderdale, 681 So.2d 901 (Fla. 4th DCA 1996), and Schultz v. State, 700 So.2d 56 (Fla. 4th DCA 1997), review granted, 707 So.2d 1127 (Fla.1998).
CAMPBELL, A.C.J., and NORTHCUTT, J., concur.